               Case 2:18-cv-01074-RFB-EJY Document 30 Filed 08/03/20 Page 1 of 6




 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
 3   Nevada Bar No. 11290
     asurur@lawhjc.com
 4

 5            HALL JAFFE & CLAYTON, LLP
                     7425 Peak Drive
 6               Las Vegas, Nevada 89128
                      (702) 316-4111
 7                  Fax (702) 316-4114

 8   Attorney for Defendant
     Lowe’s Home Centers, LLC
 9

10                                  UNITED STAES DISTRICT COURT
                                        DISTRICT OF NEVADA
11

12   MAURICE MOREHEAD, AND SHERYL                       Case No.: 2:18-cv-01074-RFB-EJY
     MOREHEAD,
13                                                           STIPULATION AND ORDER TO
                               Plaintiff,                        EXTEND DISCOVERY
14                                                                  (6th Request)
                vs.
15
     LOWE’S HOME CENTERS, LLC, DOES I
16   THROUGH 20; AND ROE BUSINESS
     ENTITIES 1-20, INCLUSIVE,
17
                               Defendants.
18

19              Pursuant to Fed R. Civ. P. 6, Fed. R. Civ. P. 26, LR IA 6-1, LR IA 6-2, LR 7-1, and

20   LR 26-4, the parties stipulate and agree that there is good cause to extend the discovery

21   deadlines in the operative discovery plan [ECF No. 26], as set forth below.

22   1.        Pursuant to LR 26-4(a), the parties stipulate that the following discovery was

23             completed:

24        •    The parties served initial and supplemental disclosures pursuant to Rule 26(a)(1).

25        •    Lowe’s Home Centers, LLC (“Lowes”) responded to written discovery served by

26             Plaintiffs.

27        •    Plaintiff Maurice Morehead responded to written discovery served by Lowes.

28        •    Lowes served about 66 subpoenas to obtain records from Mr. Morehead’s prior and

                                                       1
              Case 2:18-cv-01074-RFB-EJY Document 30 Filed 08/03/20 Page 2 of 6




 1            current medical providers and his prior employers.

 2        •   Maurice Morehead underwent a Rule 35 examination with a neuropsychologist and a

 3            neurosurgeon.

 4        •   The parties designated initial and rebuttal experts.

 5        •   Plaintiffs completed the depositions of Charlotte Leslie, Stacie Ford, Michael White,

 6            Alnisha Grimes/Bloyer

 7        •   Lowes completed the depositions of Maurice Morehead, Sheryl Morehead, Dr. Gregory

 8            Douds, Dr. Craig T. Tingey, Dr. Daniel Kokmeyer, Stuart Kaplan

 9        •   Lowes started but was unable to complete the deposition of Jeffrey Gross

10   2.       Pursuant to LR 26-4(b), the parties stipulate that they need to complete the following

11            discovery:

12        •   Lowes needs to complete the depositions of Maurice Morehead’s retained and non-

13            retained treating experts, including

14                o Jeffrey Gross, M.D. (finish the deposition that was started)

15                o Eric Biesbroeck, M.D. – scheduled for August 10, 2020

16                o Enrico Fazzini, D.O. – scheduled for August 21, 2020 by remote means

17                o Avaraham Schweiger, Ph.D. – not available until September 10, October 1,

18                    October 8

19                o Shawn Lustig

20        •   Additional discovery as needed if new information is revealed in these remaining

21            depositions

22        •   Any other discovery permitted by the Federal Rules of Civil Procedure, the stipulation

23            of the parties, or the order of the court

24   3.       Pursuant to LR 26-4(c), the parties stipulate an extension is needed for the following

25            reasons:

26            This is a personal injury action in which Plaintiff Maurice Morehead is claiming over

27   $400,000 in past medical specials and over $1.1 million in future medical expenses (present

28   value). Mr. Morehead claims injuries to his hand, knee, cervical spine, lumbar spine, head,

                                                          2
             Case 2:18-cv-01074-RFB-EJY Document 30 Filed 08/03/20 Page 3 of 6




 1   and brain. He has undergone surgeries on the hand, knee, and lumbar spine and claims

 2   permanent cognitive deficits. The parties have completed a substantial amount of discovery to

 3   date.

 4           On April 14, 2020, the parties obtained an order extending discovery to complete

 5   remaining, critical expert depositions. ECF No. 28. The extension was obtained because of the

 6   impact of the coronavirus pandemic on this discovery. The stipulation and order filed in April

 7   2020 outlines specific problems encountered for these experts. Unfortunately and despite best

 8   efforts, the parties were unable to complete these depositions before July 31, 2020 for varying

 9   reasons stemming from the coronavirus outbreak. These issues are summarized here.

10           Eric Biesbroeck, M.D was served with a deposition subpoena, which prompted him to

11   retain an attorney for purposes of the deposition. Defendant’s counsel was actively

12   communicating with the doctor’s attorney from February through March about potential

13   depositions dates. Defendant’s counsel was then unable to reach the doctor’s attorney and

14   learned that she was temporarily out of the office because of close family members directly

15   affected by Covid-19. Defendant’s counsel was able to reestablish contact upon her return to

16   the office in July 2020. By then, however, the soonest the witness and counsel were available

17   for deposition was August 10, 2020.

18           Dr. Gross’s deposition was started on July 22, 2020. The parties considered conducting

19   this deposition by remote means but given the nature and scope of this retained expert’s

20   testimony, Defendant needed to conduct the deposition in person. Dr. Gross is Plaintiff’s

21   specially retained expert who is opining on future spinal surgeries and a life care plan

22   exceeded $1 million. Though not issued by or applicable in this court, Clark County Nevada

23   courts suspended in person depositions from March 20, 2020 through July 1, 2020. See

24   Administrative Order 20-17, available at http://www.clarkcountycourts.us/general/court-rules-

25   and-administrative-orders/#Administrative%20Orders. Many witnesses in Las Vegas, like Dr.

26   Kaplan and Dr. Gross, agreed to participate in person after July 1, 2020 so the deposition was

27   scheduled for July 22, 2020. Dr. Kaplan (whose deposition was completed) and Dr. Gross

28   needed to be deposed in person to the extent practicable because of the importance and

                                                     3
           Case 2:18-cv-01074-RFB-EJY Document 30 Filed 08/03/20 Page 4 of 6




 1   breadth of their treatment and opinions. Defendant therefore scheduled these depositions for

 2   after July 1 in accordance with the witness’s agreements to appear in person after that date.

 3   Dr. Gross’s deposition was planned for 2 hours but was unable to be completed in that period.

 4   The parties agree that Dr. Gross’s deposition should be completed, but this witness and

 5   counsel are not available to complete it until September 24 or 25, 2020.

 6         Shawn Lustig is an EMT in Henderson, Nevada. Defendant’s counsel has been in

 7   contact with the Henderson City attorney about arranging a date and time for this deposition,

 8   which is being sought through a deposition subpoena. The Henderson City attorney agreed to

 9   make arrangements for service of the deposition subpoena on Mr. Lustig at an agreed upon

10   place, date and time. We are still working with the Henderson City attorney and expect to

11   have a deposition dates secured for August or September 2020.

12         Enrico Fazzini, D.O. (a neurologist) and Avaraham Schweiger, Ph.D. ( a

13   neuropsychologist) are in New York, New York. These treating physician experts have been

14   disclosed as medical experts for Plaintiff’s traumatic brain injury claim. Given the nature of

15   scope of these witnesses’ role, Defendant preferred to take these depositions in person in New

16   York. Defendant briefly delayed obtaining new deposition dates as restrictions in certain

17   places started to ease with the plan to schedule these depositions in person. But when it started

18   to become more evident restrictions were being lifted at a slower pace or reimplemented,

19   Defendant agreed that Dr. Fazzini could be deposed by remote means. But Dr. Fazzini was not

20   available until August 21, 2020. Given the scope and nature of his opinions and testimony, the

21   file materials and expected deposition exhibits associated with the neuropsychological testing,

22   and also because (unlike with Dr. Fazzini) Defendant has never deposed Dr. Schweiger

23   before, Defendant needs to take Dr. Schweiger’s deposition in person. His deposition also

24   needs to take place after Dr. Fazzini’s deposition. Dr. Schweiger will not agree to an in person

25   deposition until restrictions in New York are lifted. He will agree to a remote deposition while

26   restrictions remain in place and provided us with deposition dates in September and October

27   2020 as he is only available on Thursdays for deposition.

28         This constitutes good cause to extend the discovery deadlines. Since the last extension,

                                                     4
           Case 2:18-cv-01074-RFB-EJY Document 30 Filed 08/03/20 Page 5 of 6




 1   Defendant completed the deposition of a Las Vegas based expert and started (but did not

 2   finish) the deposition of another expert in Las Vegas. The other two Las Vegas based

 3   witnesses were not able to be deposed because of pandemic-related problems, including the

 4   witnesses’ attorney’s extended unavailability because of family members affected by the

 5   virus. Completing the New York based expert witnesses’ depositions also became impossible

 6   due to the witnesses’ very limited availability (including availability only after July 31) and

 7   the changing nature of restrictions in Nevada and New York.

 8         The parties can also demonstrate excusable neglect for the timing of this submission.

 9   While aware of the need to extend discovery to complete several of these depositions due to

10   the unavailability of these witnesses until August , September, or October 2020, the parties

11   delayed submitting this stipulation until firm dates could be obtained (and to the extent firm

12   dates have been obtained). Dr. Gross’s deposition was started on July 22, 2020 and the parties

13   have been working to obtain a date for his continued deposition since then. They obtained a

14   date for the continued deposition today and proceeded to finalize this stipulation. The parties

15   reasonably delayed in submitting this stipulation in part because they wanted to provide the

16   court a realistic time frame for completion of these depositions and were unable to calculate

17   new deadlines until they obtained dates from all outstanding witnesses; and in part because

18   they were not aware of the need to include Dr. Gross’s deposition in this request until July 22,

19   2020 (the date his deposition started but was not completed).

20         This extension is made in good faith and will not unreasonably delay the resolution of

21   this action.

22   4.    Pursuant to LR 26-4(d), the parties stipulate to the following proposed schedule for

23         completing all remaining discovery:

24           1.     Extend the discovery cut-off deadline from 7/31/2020 to 10/16/2020;

25           2.     Extend the date to file dispositive motions from 8/31/2020 to 11/16/2020; and

26           3.     Extend the date to file the Joint Pre-Trial Order from 9/30/2020 to 12/16/2020. If

27   dispositive motions are filed, the joint pretrial order is due thirty (30) days from the entry of the

28   court’s ruling on the motions.

                                                       5
          Case 2:18-cv-01074-RFB-EJY Document 30 Filed 08/03/20 Page 6 of 6




 1          4.    Fed. R. Civ. P. 26(a)(3) Disclosures must be included in the Joint Pre-Trial Order.

 2

 3   Dated: August 3, 2020.                            Dated: August 3, 2020.

 4   HALL JAFFE & CLAYTON, LLP                         STUCKI INJURY LAW

 5   By: /s/Ashlie L. Surur                            By: /s/ Kyle A. Stucki
     Steven T. Jaffe, Esq.                             Kyle A. Stucki, Esq.
 6   Nevada Bar No. 7035                               Nevada Bar No. 12646
     Ashlie L. Surur, Esq.                             1980 Festival Plaza Dr., Ste. 300
 7   Nevada Bar No.11290                               Las Vegas, Nevada 89135
     425 Peak Drive                                    Attorneys for Maurice Morehead & Sheryl
 8   Las Vegas, Nevada 89128                           Morehead
     Attorney for Lowe’s Home Centers, LLC
 9

10                                             ORDER

11        IT IS SO ORDERED.

12

13
                                        UNITED STATES MAGISTRATE JUDGE
14

15                                                      August 3, 2020
                                        DATED:
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   6
